Citation Nr: 1809794	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II, diabetes mellitus. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4. Entitlement to service connection for allergic urticaria.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of whether new and material evidence to reopen the claim for service connection for depression is no longer in appellate status, as service connection for major depressive disorder with anxious distress, mild neurocognitive disorder and posttraumatic stress disorder has been granted in a December 2017 rating decision, effective January 16, 2015.  Because this decision represents a full grant of the benefit sought on appeal (as to both the claim to reopen and the claim on the merits), this issue is no longer before the Board.  See Grantham v Brown 114 F 3d 1156 (Fed Cir 1997).

By way of history, a January 2013 rating decision denied the Veteran service connection for hypertension and diabetes mellitus.  In July 2014, the Veteran again filed a claim for entitlement to service connection for hypertension and diabetes mellitus and was denied in a November 2014 rating decision.  The Veteran did not file a notice of disagreement (NOD) with that decision in the year following, but submitted a new claim for entitlement to service connection for diabetes mellitus and entitlement to service connection for hypertension in January 2015 along with pertinent new evidence.  As the Veteran submitted new evidence within a year of the November 2014 rating decision, this evidence tolled the November 2014 rating decision from becoming final.  See 38 C.F.R. § 3.156 (b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for allergic urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 2013 rating decision last denied the service connection claim for hypertension.

2. An unappealed January 2013 rating decision last denied the service connection claim for diabetes mellitus.

3. Additional evidence received since the January 2013 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a hypertension.

4. The evidence received since the final January 2013 rating decisions is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.

5. The medical opinion evidence shows that the Veteran's hypertension is related to  his service connected major depressive disorder.  There is no contrary medical opinion of record.  


CONCLUSIONS OF LAW

1. The January 2013 rating decision, which denied service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
2. The January 2013 rating decision, which denied service connection for diabetes mellitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. Since the January 2013 rating decision, new and material evidence has been submitted to reopen the service connection claim for a hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to service-connected major depressive disorder with anxious distress, mild neurocognitive disorder and posttraumatic stress disorder, have been met.  38 U.S.C. §§ 1110 , 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for hypertension.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

a. Diabetes

Here, the basis of the prior final denial of the claim was lack of a nexus between the Veteran's diabetes mellitus and service.  The evidence considered at the time of the January 2013 rating decision included the Veteran's service treatment records, post-service private and VA treatment records.  His service treatment records were negative for any findings, treatment, or diagnoses relating to diabetes mellitus.  VA treatment records indicate the Veteran was diagnosed with diabetes mellitus in September 2006.  See October 2010 Problem List.  The RO found that the Veteran did not qualify for presumptions related to herbicide exposure as he did not have in county service in Vietnam or its inland waterways.  See, e.g., January 2013 rating decision. 

Evidence added to the record since the January 2013 rating decision includes VA treatment records showing treatment for diabetes mellitus.  See, e.g., April 2016 Nursing Note (describing the treatment for the diabetes mellitus).  The Veteran and his representative continue to contend that his diabetes mellitus was caused by his time in service.  See October 2016 Form 9. 

In this case, the Board finds that it is not proper to reopen the Veteran's claim, as the additional evidence does not show that the Veteran's diabetes mellitus is related to his military service, and is cumulative of evidence already of record at the time of the January 2013 rating decision.  Accordingly, as the evidence received since the final denial of the claim for service connection for diabetes mellitus in January 2013 is not new and material, the claim is not reopened.

b. Hypertension

The service connection claim for hypertension was last denied in a January 2013 RO decision as the Veteran did not provide any evidence which showed his hypertension was related to service or a service connected disability.  

The relevant evidence submitted since the January 2013 rating decision consists of a letter from the Veteran's doctor attributing his hypertension to his recently service connected major depressive disorder. This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received to reopen the claim.

Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran has been diagnosed as having hypertension as early as January 1999.  The Veteran also suffered from symptoms of depression due to service related medical issues, dating back to the 1960s.  See September 2017 VA C&P Examination Report.  As noted above, the Veteran was recently granted service connection for major depressive disorder in a December 2017 rating decision.  The Veteran's treating doctor, Homer Skaggs, M.D., submitted a medical opinion stating that the Veteran's hypertension is more likely than not caused by his  depressive disorder.  See February 2017 Non-VA Medical Opinion.  Dr. Skaggs notes that medical literature has found that an anxiety disorder puts extra stress on the heart causing increased blood pressure. There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312   (2003).  

Thus, the Board finds the by affording the Veteran the benefit of the doubt, service connection for hypertension as secondary to his service connected major depressive disorder is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus.

New and material evidence has been received to reopen the claim for service connection for hypertension.  

Entitlement to service connection for a hypertension is granted.


REMAND

Unfortunately, another remand is required as to the remaining claims on appeal.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not yet been afforded a VA examination of his claimed allergic urticaria.  The evidence of record reflects a current diagnosis of allergic urticaria.  See October 2011 Pulmonary Note (listing the Veteran's active diagnoses).  The Veteran's service treatment records show multiple instances of a skin condition.  See January 1964 STR (reflecting the Veteran was seen by a dermatologist for impetigo which may be related to a chemical the Veteran was exposed to); April 1964 STR (reporting dry and scaly skin on the Veteran's face lasting four days).  However, as there is insufficient evidence to decide the nexus element of this case, the Veteran should be provided with VA examinations for opinions addressing the nature and etiology of his claimed allergic urticaria disorder.  McLendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to diagnose the nature and etiology of the Veteran's allergic urticaria.  The entire claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete history pertinent to the Veteran's allergic urticaria, and examining the Veteran, the examiner must render an opinion as to the following:

(a) Render a diagnosis for any skin disorders identified.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability),that any diagnosed skin disorders, including allergic urticaria,  had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner should consider and address the following:

* The service treatment records, showing treatment for skin complaints and asserting they may be related to chemical exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


